 8:20-cv-00343-RGK-PRSE Doc # 23 Filed: 03/26/21 Page 1 of 1 - Page ID # 127




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

TERRON BROWN,

                   Petitioner,                            8:20CV343

      vs.
                                              MEMORANDUM AND ORDER
STATE OF NEBRASKA, and TODD
WASMER, Warden;

                   Respondents.


       This matter is before the court on Petitioner’s Motion for Leave to Appeal in
Forma Pauperis. (Filing 22.) Petitioner filed a Notice of Appeal (filing 19) on
February 19, 2021. Petitioner appeals from the court’s Memorandum and Order
and Judgment dated January 25, 2021. (Filings 13 & 14.) Upon review of
Petitioner’s Motion for Leave to Appeal in Forma Pauperis, the court finds
Petitioner is entitled to proceed in forma pauperis on appeal.

     IT IS ORDERED that: Petitioner’s Motion for Leave to Appeal in Forma
Pauperis (filing 22) is granted.

      Dated this 26th day of March, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
